DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Species Election Required 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of method of treating or preventing a neurodegenerative disorder as defined by the aPKC inhibitor administered.  
Applicant is required, in reply to this action, to elect a method by electing single species of aPKC inhibitor to be administered (i.e. ICAPP), to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 23


The species of method lack unity of invention because even though the inventions of these groups require the technical feature of administering an aPKC inhibitor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Farese et al. (WO 2015/017549, as per Applicant’s IDS).  Farese et al. teach that a number of aPKC inhibitors are known, including ICAPP and ACPD, and are known to treat and prevent Alzheimer’s disease. Specifically Example 18 is directed to the effect of ICAPP on aPKC activity in the brains of PKC-lambda knockout mice—mice that are a model of subjects predisposed to Alzheimer’s disease (see page 62+). See also claim 7 which is directed to a method of treating Alzheimer’s disease as 1 of 10 possible disease with an aPKC inhibitor. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KORTNEY L. KLINKEL whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday, 10am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699